Lloyd, J.,
This is a certiorari to the justice of the peace. The fourth exception is that “the record shows upon its face that while the justice reserved his decision until a further date from the time of the hearing, such further date was not taken to a day and hour certain, and does not show that the defendant was notified as to the time his decision was rendered.” The record of the justice, so far as it relates to this exception, is as follows:
“And now, January 15th, 1925, at the hour of 8.30 o’clock P. M., the justice reserved his decision until a further date. And now, January 19th, 1925, after due consideration of the justice, judgment is publicly entered in favor of the plaintiffs for the sum of two hundred fifty ($250.00) dollars, with 6 per cent, interest dating from June 1st, 1924, and against the defendant, with costs of the suit.”
In Hoffner v. Kottka, 2 Pearson, 360, the court said: “If the justice adjourns without day, he cannot render judgment subsequently without notice to the parties.”
In Housler v. Hogan, 1 Pa. Justices’ Law Repr. 47, “it is held that if a justice takes time to consider, after the trial, he must adjourn to a day certain.” This court, acting upon the authority of both of the above cases, sustained exceptions to a justice’s record in the case of Shipe v. Snyder, 1 Northumb. Co. L. J. 273, where the exception raised was precisely the same as the one raised in the present case. The defendant’s fourth exception must be sustained. This disposition of the fourth exception renders it unnecessary to pass upon the others.
And now, Dec. 21, 1925, the fourth exception to the record of the justice is sustained and the judgment of the justice is reversed.
An exception is noted and bill sealed for the plaintiffs.
From C. K. Morganroth, Shamokin, Pa.